Citation Nr: 1136629	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a head injury, claimed as dizziness.

3.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder.

4.  Entitlement to service connection for a missing toenail on the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in November 2006 and November 2007.  The RO in Providence, Rhode Island, currently has jurisdiction of the claims.

The November 2006 rating decision declined to reopen the claim for service connection for a back condition.  The November 2007 rating decision denied claims for service connection for head injury residuals, dizziness; anxiety disorder; and missing toenail, left foot.

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for anxiety disorder has been recharacterized, as shown on the title page.  

The Veteran presented testimony before a Decision Review Officer (DRO) on the issue of whether new and material evidence had been received to reopen his claim for service connection for a back disorder in April 2007.  He presented testimony before a DRO on the other three claims for service connection in November 2008.  The Veteran also presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of each hearing are of record.  

The reopened claim for service connection for a back disorder, and the claims for service connection for residuals of a head injury, claimed as dizziness; a psychiatric disorder, claimed as anxiety disorder; and a missing toenail on the left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for residuals of a low back injury was denied by a July 1995 Board decision.

2.  The evidence received since the July 1995 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The July 1995 Board decision that denied entitlement to service connection for residuals of a low back injury is final.  38 U.S.C.A. § 7104(b) (West 2002 ); 38 C.F.R. § 20.1104 (2010).

2.  Evidence received since the July 1995 Board decision that denied entitlement to service connection for residuals of a low back injury is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for residuals of a low back injury was denied by a July 1995 Board decision.  At the time of the July 1995 decision, the evidence of record included the Veteran's service treatment records, records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated in the early 1990s, and private treatment records from the Rhode Island Hospital and Dr. K.

The Board denied the claim in July 1995 on the grounds that the claim was not plausible and was not well-grounded.  More specifically, the Board noted that it was unclear whether the Veteran sustained an injury to his back in service but, if so, it was acute and transitory and improved without residuals.  The Board also noted the absence of continuity of symptomatology and an etiological relationship to service.  The July 1995 Board decision is final.  

In December 2004, the Veteran filed an application to reopen this claim.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the July 1995 Board decision includes an April 2007 letter from Dr. T.J.W., who reported reviewing the Veteran's service treatment records.  Dr. T.J.W. also indicated that it was his opinion the Veteran's current back condition is as likely as not related to the fall he had while on active duty.  

The Veteran's claim was previously denied in part because the evidence did not show that he had a back disorder that was etiologically related to active service.  The evidence submitted since July 1995 includes such evidence.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of an etiological relationship between a current back disorder and service.  The additional evidence being both new and material, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened.


REMAND

Unfortunately, a remand is required in regards to all of the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  Such development would ensure that the Veteran's due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

As an initial matter, the Board notes that VA treatment records from the Providence VAMC dated between December 1991 and March 1993, May 1999 and December 2001, and August 2006 to December 2008, as well as records dated in February 2006, have been associated with the claims folder.  Although the Board notes that a handwritten notation indicates that there are no other records prior to December 6, 1991, a May 1992 record from the Providence VAMC indicates that the Veteran was seen at that facility (PVAMC) in 1985.  In addition, although another record indicates that the Veteran returned to VA in May 1999, it is unclear whether or not he sought treatment between March 1993 and that date.  Lastly, it appears that records dated between December 2001 and August 2006 may be outstanding.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records.  For the sake of completeness, the Veteran's VA treatment records from the Providence VAMC dated before December 1991, between March 1993 and May 1991, and between December 2001 and August 2006, must be requested.  Recent VA treatment records should also be obtained.  This is especially important given the fact that the Veteran has submitted a January 2009 record of treatment and the last time treatment records from the Providence VAMC were obtained was December 2008.  

Secondly, review of the claims folder reveals that the Veteran is in receipt of benefits from the Social Security Administration (SSA) in relation to his back.  See e.g., May 1992 Providence VAMC medical record; February 1999 record from Dr. T.J.W.; October 2007 VA compensation and pension (C&P) spine examination report.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the reopened claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The reopened claim, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

As the reopened claim for service connection for a back disorder must be remanded for the foregoing reasons, the Board finds that efforts should also be made to obtain the Veteran's treatment records from the Day Kimball Hospital, a facility referenced by Dr. T.J.W. from which the Veteran received treatment.  See e.g., June 1996 progress note.  

The Veteran also seeks entitlement to service connection for residuals of a head injury, claimed as dizziness; a psychiatric disorder, claimed as anxiety disorder; and a missing toenail on the left foot.  Service treatment records indicate he received treatment related to complaints of head and face numbness in May 1968 after reportedly being hit in the head with an umbrella and for loss of toenails on his left foot in July 1968.  The Veteran was also diagnosed with anxiety reaction in May 1968 after he complained of head and face numbness.  

Post-service medical evidence indicates that the Veteran has been seen by both private and VA medical providers related to complaints involving his head.  Following one such complaint, the Veteran was assessed with atypical head numbness of unclear cause.  The examiner noted that it relates temporally to a possible concussion suffered in the 1960s in Korea, but he could not come up with a mechanism producing this sensation; however, after concussion, patients do report unusual head sensations which are puzzling to explain, so it is likely that these symptoms are due to that injury in some way.  See January 2009 neurology outpatient note.  Post-service medical evidence also reveals that the Veteran has been diagnosed with discoloration of the left foot fifth digit, tinea versus melanicyoia versus trauma, and assessed with dysthymia and anxiety.  

The Veteran testified in May 2011 that he has had dizziness since he was injured in service.  He reported that while stationed in Korea, the ship known as the Pueblo was captured and his unit was told they were going to war.  The Veteran testified that he has had dreams about this since then, that he did not seek treatment for any psychiatric problems during service because he was told if he did not sign a paper indicating he was fine they would not discharge him, and that he did not seek treatment for any psychiatric problems following discharge because he was embarrassed.  Lastly, the Veteran testified that his problems with the toenails on his left foot continued after discharge.  See hearing transcript.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service notations and post-service medical evidence involving the Veteran's head, psychiatric functioning, and the toenails on his left foot, the Board finds that appropriate medical examinations are necessary for the purpose of determining whether the Veteran has current disabilities that are related to service.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Providence VAMC dated before December 1991; between March 1993 and May 1991; and between December 2001 and August 2006.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Providence VAMC, dated since December 2008.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Make arrangements to obtain the Veteran's treatment records from the Day Kimball Hospital.  

5.  Thereafter, schedule the Veteran for a VA neurological examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed and a detailed history should be obtained from the Veteran.

The examiner should identify all disorders that may be associated with residuals of a head injury and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment records referencing complaints of head and face numbness, the Veteran's report of continual dizziness since service, and the post-service medical evidence of record.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed and a detailed history should be obtained from the Veteran.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event, to include the May 1968 impression of anxiety reaction.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Schedule the Veteran for a VA foot examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed and a detailed history should be obtained from the Veteran.

The examiner should identify all disorders of the left foot toenails and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment records related to complaints involving loss of the left foot toenails.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

9.  Finally, readjudicate the claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


